Defendants appealed (1) from judgments of the County Court, Westchester County, rendered November 8, 1963, convicting them of burglary in the third degree (2 counts), grand larceny in the first degree and possession of burglar’s tools, upon a jury verdict, and imposing sentence, except that sentence was suspended on the possession of burglar’s tools count as to defendants Carlo Lo Cicero and John Saponaro; and (2) from an order of said court entered September 24, 1963, which denied, without a hearing, defendants’ motion, inter alia, to suppress evidence alleged to have been illegally seized. On April 25, 1966, this court (1) modified the order to the extent of striking out the denial of the evidence-suppression part of the motion and remitting the action to the trial court for a hearing on said part of the motion, and (2) directed that the appeal from the judgment be held in abeyance pending such hearing (People v. Lo Cicero, 25 A D 2d 784). The hearing has been held and the trial court made an order thereon dated December 11, 1967, again denying the evidence-suppression part of defendants’ motion. Judgments, and order dated December 11, 1967, affirmed. No opinion. Beldock, P. J., Christ, Brennan, Hopkins and Benjamin, JJ., concur.